Per Curiam:
The defendant by his insistant refusal to obey the orders of the court as to alimony and counsel fee and for providing the expenses of the plaintiff in opposing this appeal and his withdrawal from this State has rendered it impossible for the plaintiff to oppose these appeals and sustain the judgment and orders appealed from. Certainly the court cannot allow a party to an action to treat the orders of the court with contumely and contempt and at the same time allow him to prosecute an appeal, especially where it appears that a compliance with the order is essential to the respondent to sustain the judgment and orders appealed from. There is no question of inability of the defendant to comply with the judgment and orders. He has simply treated the orders of the court with contempt and withdrawn from its jurisdiction so that they cannot be enforced. The motion will, therefore, be granted and the appeal dismissed, with ten dollars costs, unless the defendant shall within ten days after the service of a copy of this order pay to the plaintiff all the arrears of alimony and counsel fee required to be paid by the judgment and various orders requiring such payments. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Motion granted, with ten dollars costs, unless defendant complies with terms stated in opinion. Order to be settled on notice.